Case 1:19-md-02915-AJT-JFA Document 1046 Filed 11/20/20 Page 1 of 1 PageID# 15939




  Date: 11/20/2020                          Judge: JOHN F. ANDERSON
                                            Reporter: FTR j rt)\AY\'

                                                                A- .THon^Scv^
  SM:
  Finish:




  Civil Action Number: 1:19-md-2915-AJT-JFA

  In Re: Capital One Customer Data Security Breach Litigation

  Appearances of Counsel via Zoomgov(X)

  Motion to/for:
  ri0341 PLAINTIFFS' MOTION FOR CLARIFICATION OF SCHEDULING ORDER
  REGARDING FACT DISCOVERY DEADLINE


  Argued &
 ( )Granted( )Denied( )Granted in part/Denied in part
 ( )Taken Under Advisement( )Continued to
                   c\^ wnco-V




      Order to Follow
